DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orman et al. (US 9,743,2020 B2).

Claim 1, the prior art as in Orman et al. disclose of a method for locating an acoustic source relative to a device (fig.1 (1); col.3 line 40-45), the method comprising: obtaining an acoustic signal transmitted by the acoustic source (fig.1-2 (100); col.3 line 30-50); determining a determined observer frequency, referenced to the device, of the obtained acoustic signal (col.6 

	But the prior art never specify of such device as being a vehicle.  But the prior art as in Orman disclose of having such vehicle as device for implementing the source location (col.1 line 35-50). Thus, one of the ordinary skills in the art could have replace such device for the vehicle for determining noise exterior of such vehicle. 

2. The method according to claim 1, wherein at least one of the stipulated velocity, the stipulated relative position, and the first determined signal frequency is within a respective associated range of values having a plurality of single values, each respective associated range of values being at least approximately implemented in a current driving situation on which the locating is based (col.6 line 15-67/the parameters for implementing the location relating to the source).  

5. The method according to claim 1 further comprising: determining a second determined signal frequency in every n-th Doppler calculation; and comparing the second determined signal frequency and the first determined signal frequency (col.6 line 15-30; col.8 line 60-col.9 line 

7. The method according to claim 1, wherein at least one of (i) two successive determinations of the determined observer frequency and (ii) two successive Doppler calculations take into account a change of velocity and relative position of the acoustic source (col.8 line 60-col.9 line 13).  


8. The method according to claim 1, wherein at least one of the acoustic source and the vehicle moves during at least one of the obtaining of the acoustic signal and the locating of the acoustic source (col.4 line 1-30).  

9. The method according to claim 1, wherein only a single microphone of the vehicle is used for the locating (col.2 line 20-28).  

10. An apparatus for locating an acoustic source relative to a device, the apparatus comprising: a data processing device configured to: determine a determined observer frequency, referenced to the device, of a recorded acoustic signal transmitted by the acoustic source (col.6 line 15-50); stipulate a stipulated velocity of the acoustic source (col.6 line 15-30); stipulate a stipulated relative position of the acoustic source relative to a position of the device (col.6 line 50-67); determine a determined signal frequency (col.6 line 15-50); and locate the acoustic 

	But the prior art never specify of such device as being a vehicle.  But the prior art as in Orman disclose of having such vehicle as device for implementing the source location (col.1 line 35-50). Thus, one of the ordinary skills in the art could have replace such device for the vehicle for determining noise exterior of such vehicle. 


11. A system for locating an acoustic source relative to a vehicle, the system comprising: an acoustic recording device configured to record an acoustic signal transmitted by the acoustic source (col.3 line 60-67; and a data processing device configured to: determine a determined observer frequency, referenced to the device, of the recorded acoustic signal (col.6 line 15-50); stipulate a stipulated velocity of the acoustic source (col.6 line 15-30); stipulate a stipulated relative position of the acoustic source relative to a position of the device (col.6 line 50-67); determine a determined signal frequency (col.6 line 15-50); and locate the acoustic source by performing, n times, a Doppler calculation using the determined observer frequency, the stipulated velocity, the determined signal frequency, and the stipulated relative position (col.6 line 15-67).     
	But the prior art never specify of such device as being a vehicle.  But the prior art as in Orman disclose of having such vehicle as device for implementing the source location 

Claim 12, the system according to claim 11, wherein a processor of the data processing device executes a computer program (col.2 line 28-35).  

Claim 13, the system according to claim 12, wherein computer program is stored on a computer-readable storage medium (col.2 line 28-35).  

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orman et al. (US 9,743,202 B2) and Yang et al. (US 9,544,736 B2).

Claim 3, the method according to claim 2, but the prior art never specify as further comprising: limiting, in an iterative exclusion process, the respective associated range of values for at least one of the stipulated velocity, the stipulated relative position, and the first determined signal frequency.  

	But it is well known to implement iteration for limiting a certain parameters as in yang et al. see (col.2 line 35-60). Thus, one of the ordinary skills in the art could have modified the various noted parameters as in at least one of the stipulated velocity, the stipulated relative position, and the first determined signal frequency by implementing such an iteration algorithm by limiting, in an iterative exclusion process, the respective associated range of values of the 


Claim 4, the method according to claim 1, but the prior art never specify as  further comprising: iteratively exluding combinations of at least one of the stipulated velocity, the stipulated relative position, and the first determined signal frequency that are inconsistent with the determined observer frequency.  

But it is well known to implement iteratively excluding combinations  as in yang et al. see (col.2 line 35-60). Thus, one of the ordinary skills in the art could have modified the various noted parameters as in at least one of the stipulated velocity, the stipulated relative position, and the first determined signal frequency by implementing such iteratively excluding combinations   in an iterative exclusion process associated therewith so as to maintain a more precise and refine parameters for implementing the location based on tracking. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654